       Case 1:18-cr-00350-GBD Document 17 Filed 09/13/21 Page 1 of 1

                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                     The Silvio J. Mo llo Building
                                                     One Saint Andrew 's Plaza
                                                     New York, New York 10007



                                                                 September 10, 2020

TO BE FILED UNDER SEAL

By Email

The Honorable George B. Daniels                                                      SO ORDERED:
United States District Judge
Southern District of New York                                                                     8:JJOtM
500 Pearl Street                                                                              Daniels, U.S.D.J.
New York, NY 10007
Fax: (212) 805-6737                                                                  Dated:      S£p 1 0 2Q2Q
       Re:     United States v. Carlo Alloni, 18 Cr. 350 (GBD)

Dear Judge Daniels:

         The Government respectfully requests that the Court enter a limited unsealing order that
permits the Government to inform law enforcement authorities in Sweden of defendant Carlo
Alloni ' s guilty plea and cooperation. We further request that this case and all related filings
otherwise remain sealed until further order of the Court.

       The defendant, through counsel, consents to this request.


                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney


                                         by:        Isl
                                               David Abramowicz
                                               Assistant United States Attorney
                                               (212) 637-6525


cc:    Jacqueline Arango, Esq . & Brian Miller, Esq . (by email)
